HENRIOD, Justice
(dissenting):
I respectfully dissent as to the points on appeal which the main opinion rejects, i. e-., 1) error in refusing to permit the State to ask the condemnee what he paid for the land five years before, and 2) permitting evidence of value as to vacant property never used for residential purposes, by assessing its value based on what it might bring, not as a parcel, but as broken up in small residential building lots.
As to 1): It has always been the rule that it is admissibly proper that an owner, confronted with preservation or loss of his property, may or must say what he paid for the property, — and that this is a matter to tell the jury, — all of which the main opinion negates with the convenient response that it is a matter of discretion on the part of the court whether the jury should share the secret. The flaccidity of such conclusion would be, for example, to arrive at the same conclusion if the owner bought the property five months before for $100 an acre and one year later when he is asking $5,000 an acre, successfully could keep from the jury the fact that he is attempting to take the taxpayers for a $4,900 per acre profit, all because the court has some kind of discretion. I cannot believe five years to be so remote as to allow anyone to exercise any kind of discretion in concealing the purchase price to reflect value. The only reason for appealing cases, sometimes, is to test the discretion of the trial court, which in this case I think is not jurisprudentially sacrosanct, but realistically suspect.
As to 2): The main opinion completely ignores State v. Tedesco,1 which I think is dispositive of this case with respect to evidence of platted undeveloped property, where someone who owns property or where maybe the city fathers a half century before simply drew a plat and admits that without the plat, he could get, say $1,000 on the market, but with his platted scheme he could get $100,000, if — and this “iffy” business is important, — he sold it in conj ecturally individual, sidewalked, curb-and-guttered lots with sewer, electric service, gas service, garbage service, free of earthquakes, free from pollution problems, dysentery, no fire protection, a bad mayor, a worse city council, a commune next door, or what have you,' — all of which just as conj ecturally could make the land more valuable to raise carrots, to raise rabbits, to raise Cain.
CALLISTER, C. J., concurs in the dissenting opinion of HENRIOD, J.

. 4 Utah 2d 248, 291 P.2d 1028 (1956).